Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakobsson (US 20160371507) in view of Manion et al hereinafter Manion (US 9219787). 

Referring to Claim 1. Jakobsson discloses a method for detecting web tracking services during browsing activity performed by clients having associated client identifiers (refer to par 0097: client identifiers such as device manufacturer, build, other information related to the browser applications/clients), the method comprising the steps of:  extracting key contained into navigation data (refer to par 0029, 0031, 0032: capable to extract items such as http along with redirect information and other parameters  with in the HTML sources to determine if tracking or combination of tracking items are unwanted), said key pairs being directed or referred to a targeted website domain (refer to par 0027, 0031 and 0042); looking for one-to-one correspondence between said client identifiers and other identifiers contained in each key of said keys (refer to par 0037, 0038 comparing/identify); selecting one or more keys of the group of keys for which at least a client-value one to one correspondence is observed (refer to par 0031, 0032); said one or more keys identifying an associated service to said targeted website domain as a service (identify as wanted/unwanted services, refer to par 0032)  to said targeted website domain as a service performing tracking activities (user evaluated the data that is stored from the websites and identify the presence of cookies/keys which cause the tracking, refer to par 0031 and 0032); adding the service performing tracking activities to a curated blacklist used for blocking at least a portion of network traffic toward the service performing tracking activities (refer to par 0048, 0090: correction adding on blacklist, par0092). 
Although Jakobsson disclosed the invention substantially as claimed, Jakobsson did not explicilty spell out the cookies are the key-value pairs.  
Manion, in analogous art, disclosing the cookie is the key-value pairs (refer to Col 11, Lines 4-6).  


Referring to Claim 2. Jakobsson and Manion disclosed the method according to claim 1, Jakobsson discloses wherein said one-to-one correspondence is observed, for each client, across different and progressive uses of the same navigation data (refer to par 0079, 0082: one to one matches).

Referring to Claim 3. Jakobsson and Manion disclosed the method according to claim 1, Jakobsson discloses wherein said navigation data are HTTP or HTTPS GET requests or data transmitted via POST requests or data embedded in cookies (refer to par 0026, 0028, 0037: http request, cookies in the request).

Referring to Claim 4. Jakobsson and Manion disclosed the method according to claim 1, Jakobsson discloses wherein first-party tracking services are detected (refer to par 0038, 0082: first tracking detected, decided not harmful).

Referring to Claim 5. Jakobsson and Manion disclosed the method according to claim 1, Jakobsson discloses wherein third-party tracking services are detected (refer to par 0085: unwanted tracking).

Referring to Claim 6. Jakobsson and Manion disclosed the method according to claim 1, Jakobsson discloses wherein combination of keys whose values exhibit one-to-one correspondence with a client are detected (refer to 0063: user device maintains/aggregated  identifiers for each html cookies in one or more sessions and determined whether or not there are matches/ wanted tracking vs not mached/unwanted tracking: one to one correspondence of the combination of keys – par 0066); 

Referring to Claim 7. Jakobsson and Manion disclosed the method according to claim 1, Jakobsson discloses wherein said predetermined number of clients is determined so as neither to misclassify keys that contain other kind of information nor to cut out legit positive keys associated to a large set of third-party objects that may not be always present (set a threshold of collections would be observed to ensure the correctness of identification, refer to par 0066).

Referring to Claim 8.  Jakobsson and Manion disclosed the method according to claim 2, Jakobsson discloses wherein said navigation data are HTTP or HTTPS GET requests or data transmitted via POST requests or data embedded in cookies (refer to par 0026, 0028, 0037: cookies in the navigation).

Referring to Claim 9. Jakobsson and Manion disclosed the method according to claim 2, Jakobsson discloses wherein first-party tracking services are detected (refer to par 0038: wanted tracking).

Referring to Claim 10. Jakobsson and Manion disclosed the method according to claim 2, Jakobsson discloses wherein third-party tracking services are detected (refer to par 0085: unwanted tracking).

Referring to Claim 11. Jakobsson and Manion disclosed the method according to claim 2, Jakobsson discloses wherein combination of keys whose values exhibit one-to-one correspondence with a client are detected (refer to 0063: user device maintains/aggregated  identifiers for each html cookies in one or more sessions and determined whether or not there are matches/ wanted tracking vs not mached/unwanted tracking: one to one correspondence of the combination of keys – par 0066);

Referring to Claim 12. Jakobsson and Manion disclosed the method according to claim 2, Jakobsson discloses wherein said predetermined number of clients is determined so as neither to misclassify keys that contain other kind of information nor to cut out legit positive keys associated to a large set of third-party objects that may not be always present (set a threshold of collections would be observed to ensure the correctness of identification, refer to par 0066).

Referring to Claims 13-19, claims are rejected under similar rational as claims 1-12.  






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Karen C Tang/
Primary Examiner, Art Unit 2447